EXHIBIT 10.1

ALLEGHANY CORPORATION

2015 DIRECTORS’ STOCK PLAN

1. PURPOSE. This Alleghany Corporation 2015 Directors’ Stock Plan (the “Plan”)
has been adopted by the Board of Directors (the “Board”) of Alleghany
Corporation (the “Company”). The purpose of the Plan is to advance the interests
of the Company and its stockholders by attracting and retaining highly qualified
individuals to serve as members of the Board who are not employees of the
Company or any of its subsidiaries, and to encourage them to increase their
stock ownership in order to promote long-term stockholder value through
ownership of the common stock, $1.00 par value, of the Company (“Common Stock”).
The purpose of the Plan will be accomplished through the grant of shares of
Common Stock subject to the potential forfeiture and restrictions on transfer in
Section 4 (“Restricted Stock”) or notional units of measurement, each equivalent
to one share of Common Stock (“Restricted Stock Units”) or any combination
thereof pursuant to the terms hereof.

2. ADMINISTRATION. The Plan shall be administered by the Board or a duly
appointed committee thereof. The Board shall have all the powers vested in it by
the terms of the Plan, such powers to include, without limitation, the authority
(within the limitations described herein) to construe the Plan, to determine all
questions arising thereunder and, subject to the provisions of the Plan, to
adopt and amend such rules and regulations for the administration of the Plan as
it may deem desirable. Any decision of the Board in the administration of the
Plan shall be final and conclusive. The Board may authorize any one or more of
its members or any officer of the Company to exercise the Board’s power over the
day-to-day administration of the Plan, including executing and delivering
documents on behalf of the Company.

3. ANNUAL EQUITY GRANTS. Each year, as of the first business day following the
conclusion of the Company’s annual meeting of stockholders (the “Annual
Meeting”), each individual who was elected, reelected or continues as a member
of the Board and who is not an employee of the Company or any subsidiary (a
“Non-Employee Director”) shall automatically be granted either (x) such number
of shares of Restricted Stock equal to $130,000 (or such higher amount as shall
be determined by the Board from time to time) divided by the 30-Day Average
Value (as defined below) of one share of Common Stock on the grant date or
(y) if elected by the Non-Employee Director in accordance with Section 5(a),
such number of Restricted Stock Units equal to $130,000 (or such higher amount
as shall be determined by the Board from time to time) divided by the 30-Day
Average Value of one share of Common Stock on the grant date, subject to payment
as provided in Section 5. “30-Day Average Value” shall mean, with respect to any
date, the average of the closing sales prices of the Common Stock on the 30
consecutive trading days preceding the grant date as reported on the stock
exchange or market on which the Common Stock is primarily traded. In the event
that an individual is appointed as a member of the Board after an Annual Meeting
and at such time is a Non-Employee Director (an “Appointed Director”), such
Appointed Director shall automatically be granted Restricted Stock (or if
elected by such Appointed Director as provided herein, Restricted Stock Units)
as of the date he is appointed to the Board (the “Appointment Date”), as to that
number of whole shares of Restricted Stock or Restricted Stock Units (with any
fractional share rounded up) as is equal to (a) the number of shares of
Restricted Stock or Restricted Stock Units that would have been granted pursuant
to the applicable award that the Appointed Director would have received had he
been elected at the immediately preceding Annual Meeting (as such number was
adjusted pursuant to Section 7 hereof since the immediately preceding Annual
Meeting), times (b) the ratio which the number of days from the Appointment Date
until the next Annual Meeting bears to 365.

4. RESTRICTED STOCK.

(a) Restricted Stock granted under the Plan shall be issued for no
consideration, but the Restricted Stock shall be forfeited to the Company
(without the payment of any consideration) if the Non-Employee Director resigns
from the Board prior to the Next Annual Meeting. In the event that a
Non-Employee Director previously granted Restricted Stock shall terminate
service as

 

1



--------------------------------------------------------------------------------

a Non-Employee director due to death or disability prior to the vesting thereof,
the Board may in its sole discretion determine to vest such shares of Restricted
Stock, in full or in part. In addition, Restricted Stock shall not be sold,
assigned, pledged or transferred to any person until the third anniversary of
the date the Restricted Stock is granted or, in the case of Restricted Stock
granted to an Appointed Director upon his appointment, the third anniversary of
the first business day that followed the Annual Meeting immediately preceding
his appointment; provided that, in any case, the Restricted Stock shall
automatically cease to be subject to the foregoing restrictions on sale,
assignment, pledge or transfer upon the Non-Employee Director’s death prior to
the Next Annual Meeting or, subsequent to the Next Annual Meeting, upon the date
the Non-Employee Director ceases to be a director for any reason.
Notwithstanding anything contained herein to the contrary, upon a Change in
Control of the Company (as defined below), all restrictions on sale, assignment,
pledge or transfer on shares of Restricted Stock (or shares that were previously
Restricted Stock) shall lapse and be of no further force or effect.

(b) The Non-Employee Director to whom Restricted Stock is issued will have the
customary rights of a stockholder with respect to such shares of Common Stock,
including the right to vote the shares of Common Stock and to receive dividends
paid thereon. Prior to the date the Restricted Stock ceases to be subject to the
restrictions on sale, assignment, pledge or transfer in Section 4(a), dividends
paid on such Common Stock in the form of additional shares of Common Stock or as
securities or other property shall be subject to the same risk of forfeiture and
other restrictions as the underlying shares of Common Stock with respect to
which the dividend was paid.

(c) Any Restricted Stock issued under the Plan may be evidenced in such manner
as the Board in its sole discretion shall deem appropriate, including, without
limitation, book-entry registration or by the issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of
Restricted Stock, such certificate shall be registered in the name of the
Non-Employee Director, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

5. RESTRICTED STOCK UNITS.

(a) To elect to be granted Restricted Stock Units in lieu of the automatic grant
of Restricted Stock, a Non-Employee Director must affirmatively elect (an
“Election”) to receive such Restricted Stock Units on or before the
December 31st preceding the Annual Meeting in respect of which the automatic
grant of Restricted Stock would otherwise be made; provided, however, that (i) a
Non-Employee Director who is newly elected as a director at an Annual Meeting
may make his Election before the date of such Annual Meeting at which the
Non-Employee Director was first elected as a director and (ii) an Appointed
Director may make his Election with respect to (x) the grant of Restricted Stock
to be received at the next Annual Meeting on or before the later of (A) the date
of the meeting of the Board at which he was appointed as a director or (B) the
December 31st preceding that next Annual Meeting, and (y) the Restricted Stock
to be received upon his appointment as a director, on or before the date of the
meeting of the Board at which he was appointed as a director. Each Election
shall be irrevocable after the last date that such Election may be made. Each
Election to receive Restricted Stock Units may also include an election
specifying the date or dates and/or event or events for the payment in respect
of such Restricted Stock Units (each such date or dates and/or event or events
being referred to herein as a “Payment Date”); provided that any Payment Date
elected may not specify a date or event for payment that is prior to the third
anniversary of the date such Restricted Stock Units are granted or, in the case
of Restricted Stock Units granted to an Appointed Director upon his appointment,
prior to the third anniversary of the first business day that followed the
Annual Meeting that immediately preceded his appointment (in either case, other
than a Payment Date that provides for payment when the Non-Employee Director
ceases to be a member of the Board). Each Payment Date: (i) specified as a
calendar date must be January 1st and (ii) specified as an event shall be deemed
to be the January 1st coinciding with or next following the specified event. A
Non-Employee Director’s Election may provide that such Election shall remain in
effect until revoked (which revocation must be made on or before the
December 31st preceding the Annual Meeting at which such revocation is to take
effect) with respect to all subsequently granted Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

(b) The Company shall establish and maintain a separate unfunded, bookkeeping
account to which the Restricted Stock Units granted to a Non-Employee Director
shall be credited (an “Account”), which Account shall reflect the investment
experience that the Account would have had if such Account held whole or
fractional shares of Common Stock equal to the number of whole or fractional
Restricted Stock Units credited to the Account. A separate sub-Account shall be
created to identify each grant of Restricted Stock Units for purposes of
applying the provisions of the Plan. The Account (and each sub-Account) shall
exist solely for record keeping purposes and shall not represent any actual
interest in any shares of Common Stock. The right of any Non-Employee Director
to receive payments in respect of Restricted Stock Units shall be no greater
than the right of any unsecured general creditor of the Company. If any cash or
stock dividends are paid on the shares of Common Stock represented by the
Restricted Stock Units during the period between the date such Restricted Stock
Units are granted and the Payment Date with respect to such Restricted Stock
Units, then additional whole or fractional Restricted Stock Units shall be
credited to the Non-Employee Director’s Account. Such credit shall be made as of
the applicable dividend payment date. The number of whole or fractional
Restricted Stock Units credited as a result of any cash dividends shall be
determined by dividing (a) the aggregate dollar amount of the cash dividends by
(b) the Fair Market Value of a share of Common Stock on the dividend payment
date. For purposes of the Plan, Fair Market Value is the closing sales prices of
the Common Stock on the relevant date as reported on the stock exchange or
market on which the Common Stock is primarily traded, or, if no sale is made on
such date, then Fair Market Value is the weighted average of the closing sales
prices of the Common Stock on the next preceding day and the next succeeding day
on which such sales were made as reported on the stock exchange or market on
which the Common Stock is primarily traded. The additional whole and/or
fractional Restricted Stock Units acquired with any cash or stock dividends
shall be payable at the same time as the Restricted Stock Units representing the
shares of Common Stock giving rise to the dividends. Notwithstanding anything
contained herein or in any Election or Amended Election (as hereinafter defined)
made by a Non-Employee Director to the contrary, if a Non-Employee Director
resigns prior to the Next Annual Meeting following the date the Restricted Stock
Units were granted, such Restricted Stock Units shall be forfeited. In the event
that a Non-Employee Director previously awarded or granted Restricted Stock
Units shall terminate service as a Non-Employee director due to death or
disability prior to the vesting thereof, the Board may in its sole discretion
determine to vest such Restricted Stock Units, in full or in part, with
settlement of such vested Restricted Stock Units to be determined in accordance
with the Non-Employee Director’s Election. Notwithstanding anything contained
herein to the contrary, upon a Change in Control of the Company, all
restrictions on sale, assignment, pledge or transfer on shares underlying
Restricted Stock Units shall lapse and be of no further force or effect.

(c) All payments in respect of whole Restricted Stock Units shall be made in the
form of whole shares of Common Stock and any fractional Restricted Stock Unit
shall be paid in cash based upon the Fair Market Value of the equivalent
fraction of a share of Common Stock. Unless a Non-Employee Director’s Election
provides otherwise, the Payment Date in respect of the Restricted Stock Units
credited to a Non-Employee Director’s Account shall be the date that is the
third anniversary of the date such Restricted Stock Units were granted or, in
the case of Restricted Stock Units granted to an Appointed Director upon his
appointment, the date that is the third anniversary of the first business day
that followed the Annual Meeting that immediately preceded his appointment.
Notwithstanding the foregoing or any Election or Amended Election made by a
Non-Employee Director, if a Non-Employee Director dies, all Restricted Stock
Units remaining in the Non-Employee Director’s Account shall be paid to the
individual or entity designated by the Non-Employee Director in writing and
filed with the Company (and if the Non-Employee Director did not designate a
beneficiary or such designated beneficiary predeceases the Non-Employee
Director, the Non-Employee Director’s beneficiary shall be the Non-Employee
Director’s spouse, if any, or if none, his/her estate). All payments in respect
of Restricted Stock Units shall be made as promptly as possible following the
Payment Date and in any event, on or before the last day of the calendar year in
which the Payment Date occurs.

 

3



--------------------------------------------------------------------------------

(d) At least twelve months prior to the Payment Date with respect to any
Restricted Stock Units, a Non-Employee Director may elect (an “Amended
Election”) to defer distribution of all or any number of such Restricted Stock
Units credited to his/her Account to a date occurring after the original Payment
Date; provided, however, that (a) such Amended Election will not take effect for
at least 12 months after the date on which it is made and (b) the distribution
in respect of the Restricted Stock Units with respect to which the Amended
Election is made must be at least 5 years from the original Payment Date. A
Non-Employee Director’s Amended Election may otherwise provide for distribution
at any time as could have been elected under an original Election.

(e) All Elections and Amended Elections shall be in writing and shall be
effective on and when received by the Company pursuant to procedures established
by the Board from time to time. An Amended Election when received pursuant to
such procedures is irrevocable when received.

(f) No Restricted Stock Units shall be pledged, encumbered, or hypothecated to,
or in favor of, or subject to any lien, obligation, or liability of a
Non-Employee Director to, any party, nor shall any Restricted Stock Units be
assignable or transferable by the recipient thereof.

6. AVAILABLE SHARES OF COMMON STOCK. There may be issued under the Plan as
Restricted Stock or as Restricted Stock Units granted in lieu of Restricted
Stock, including any Restricted Stock or Restricted Stock Units in respect of
dividends thereon an aggregate of not more than 60,000 shares of Common Stock,
subject to adjustment as provided in Section 7.

7. DILUTION AND OTHER ADJUSTMENTS. In the event of any corporate transaction
involving the Company (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of Common Stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of Common Stock, merger,
consolidation, extraordinary cash distribution, or sale, lease or transfer of
substantially all of the assets of the Company), the number or kind of shares or
other property (including cash) that may be issued or delivered under the Plan,
the number of Restricted Stock and Restricted Stock Units annually granted
pursuant to Section 3 and granted in the aggregate under Section 6 shall be
automatically adjusted, in the manner determined by the Board in its sole
discretion, to give effect to the occurrence of such event so that the
proportionate interest of the Non-Employee Director (and any person succeeding
to such Non-Employee Director’s rights pursuant to the Plan) shall be maintained
as before the occurrence of such event, and such adjustment shall be conclusive
and binding for all purposes of the Plan.

8. AMENDMENT OR TERMINATION. The Board, without the consent of any Non-Employee
Director, may at any time terminate or from time to time amend the Plan in whole
or in part, including, without limitation, to increase or decrease the number of
shares of Common Stock granted as Restricted Stock or as Restricted Stock Units
in Section 3; provided, however, that no such action shall adversely affect any
rights or obligations with respect to Restricted Stock or Restricted Stock Units
previously granted under the Plan; and provided, further, that no amendment,
without further approval by the stockholders of the Company in accordance with
Section 10 below, shall (i) increase the aggregate number of shares subject to
the Plan (other than increases pursuant to Section 7), (ii) extend the period
during which Restricted Stock or Restricted Stock Units may be granted under the
Plan as set forth in Section 10, or (iii) modify the requirements for
eligibility to participate in the Plan.

9. MISCELLANEOUS PROVISIONS.

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any director for re-election by the Company’s stockholders
or to limit the rights of the stockholders to remove any director. Except as
expressly provided for in the Plan, no Non-Employee Director or other person
shall have any claim or right to be granted Restricted Stock or Restricted Stock
Units under the Plan.

(b) The Company shall have the right to require, prior to the issuance of any
shares of Common Stock pursuant to the Plan,

 

4



--------------------------------------------------------------------------------

the payment of, or provision by, a Non-Employee Director of any taxes required
by law to be withheld with respect to the issuance of such shares or otherwise.
The Board shall be authorized to establish procedures for elections by
Non-Employee Directors to satisfy such withholding taxes by delivery of, or
directing the Company to retain, shares of Common Stock.

(c) The obligation of the Company to issue shares of Common Stock as Restricted
Stock or in settlement of Restricted Stock Units shall be subject to the
satisfaction of all applicable legal and securities exchange requirements,
including, without limitation, the provisions of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. The Company shall
endeavor to satisfy all such requirements in such a manner as to permit at all
times the issuance and delivery of shares of Common Stock as Restricted Stock
and in settlement of Restricted Stock Units.

(d) No shares of Common Stock shall be issued hereunder unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state and other securities laws.

(e) Shares of Common Stock issued under the Plan may be original issue shares of
Common Stock, treasury stock, shares of Common Stock purchased in the open
market or otherwise.

(f) The Plan is intended to be operated in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). If any provision of
the Plan is subject to more than one interpretation, then the Plan shall be
interpreted in a manner that is consistent with Section 409A.

10. EFFECTIVE DATE; TERM. The Plan is effective when approved by the Company’s
stockholders at the annual meeting of stockholders held in the 2015 calendar
year by an affirmative vote of a majority of the votes cast on the proposal at
such meeting. The Plan shall terminate immediately preceding the seventh annual
meeting of stockholders following the annual meeting at which the Plan becomes
effective, unless sooner terminated by action of the Board. No Restricted Stock
or Restricted Stock Unit may be granted hereunder after termination of the Plan,
but such termination shall not affect the validity of any Restricted Stock or
Restricted Stock Unit theretofore granted.

11. LAW GOVERNING. The validity and construction of the Plan and any agreements
entered into thereunder shall be governed by the laws of the State of Delaware,
but without regard to the conflict laws of the State of Delaware.

12. DEFINITION OF CHANGE IN CONTROL. For purposes of the Plan, a “Change in
Control” of the Company shall mean the occurrence of any of the following
events:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of Common Stock (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Section 12(a), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company; (B) any acquisition
by the Company; (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates or
subsidiaries or (D) any acquisition pursuant to a transaction that complies with
Sections 12(c)(i), (ii) and (iii);

(b) Any time at which individuals who, as of the date immediately following the
date of stockholder approval of the Plan, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date immediately following the date of stockholder approval of the Plan whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office

 

5



--------------------------------------------------------------------------------

occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) individuals who were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination constitute at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

6